Citation Nr: 0509002	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-25 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints, claimed to be associated the service-connected 
Hodgkin's disease.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to April 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By this rating, the RO denied 
entitlement to a higher rating for Hodgkin's disease and 
denied service connection for arthritis of multiple joints.  
The veteran perfected his appeals with respect to these 
claims by the submission of a timely substantive appeal in 
September 2003.  

During the course of his January 2003 RO hearing, the veteran 
raised additional claims, including service connection for 
depression, a gastrointestinal disorder and weight gain, 
claimed to be associated with his service-connected Hodgkin's 
disease; in addition, he claimed entitlement to a total 
rating based on individual unemployability and special 
monthly compensation by reason of being in need of the aid 
and attendance of another person or at the housebound rate.  
These claims were denied in a February 2004 rating decision.  
The Board observes that the veteran has not initiated an 
appeal from that decision.  

The veteran was afforded the opportunity to provided 
testimony at June 2004 Travel Board hearing over which the 
undersigned Acting Veterans Law Judge presided.  The 
veteran's spouse also provided testimony that time, and J. B. 
of The American Legion was an observer.  During the course of 
that hearing, the veteran withdrew his claim for an increased 
rating for Hodgkin's disease.  Consequently, then issue on 
appeal is limited to that set forth on the title page of the 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran is not shown to have arthritis of multiple 
joints that was caused or worsened by his service-connected 
Hodgkin's disease.  


CONCLUSION OF LAW

Arthritis of multiple joints is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Contentions

The veteran and his representative contend that the veteran 
is entitled to service connection for arthritis of multiple 
joints that he claims is associated with his service-
connected Hodgkin's disease.  The veteran provided testimony 
at an RO hearing in a January 2003 and at a Travel Board 
hearing in June 2004.  The veteran testified that he believed 
he incurred arthritis of the spine as a result of staples or 
surgical clips that were left in his abdomen when he had 
surgery for Hodgkin's disease.  

Law and Regulations

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board observes that service connection may be established 
for disability that is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a) (2003).  
The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that entitlement to service connection may be 
granted for aggravation of a nonservice-connected condition 
by a service-connected condition.  This determination rests 
upon the meaning of disability, defined for this purpose as 
"any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition."  See 
Allen v. Brown, 7 Vet. App. 439, at 446 and 448 (1995).  

Factual Background

Service connection was established for Hodgkin's disease in a 
May 1970 rating decision.  The veteran was afforded a 30 
percent disability rating based, in part on the April 1970 VA 
examination that there was no recurrence of Hodgkin's 
disease.  The RO continued the 30 percent rating in December 
2001 rating decision, based in part on the October 2001 
lymphatic diseases examination that showed Hodgkin's lymphoma 
was resolved.  There was no evidence of enlarged lymph nodes.  
In addition, the examiner noted that the incision was well 
healed.  

On behalf of his claim, the veteran has submitted numerous 
reports of treatment, including an October 1969 report from 
J. R. Knapp, M.D., showing the presence of metallic clips 
from the previous surgery located in the lower abdomen 
adjacent to the vertebral column.  The physician reported 
that the spine was essentially unremarkable.  

Reports of VA outpatient treatment also show that the veteran 
had metallic clips overlying the left side of the mid lumbar 
spine, noted on X-ray examination conducted in July 1992.  

Treatment records from the Washington Regional Medical Center 
show that the veteran was admitted for hospitalization in 
October 1997 after a motor vehicle accident involving 3 
vehicles.  The veteran was brought to the emergency room with 
a backboard and a neck collar in place.  The veteran 
presented a history of arthritis, Hodgkin's disease and 
exploratory surgery.  He denied any significant low back pain 
at that time.  

Records from the Social Security Administration include a 
June 1998 private treatment record that show the veteran 
reported that he had had chronic low back pain for more than 
twenty years.  In addition, the veteran reported that he was 
involved in a motor vehicle accident in October 1997.  At 
that time, he sustained closed fractures of the radius and 
ulna.  These fractures were treated surgically and healed 
without complications.  The veteran was observed to have 
morbid obesity at the time of his examination.  Because of 
the body habitus, no reasonable estimation of spine motion 
could be obtained.  X-ray examination showed marked narrowing 
and sclerosis of the L5-S1 interspace and facet hypertrophy 
at the same level.  Significant long-standing disc 
degeneration without radiculopathy was diagnosed.  The lumbar 
spine films also showed multiple surgical clips in the 
retroperitoneal space just anterior to the spine that were 
consistent with a history of surgical treatment for Hodgkin's 
disease.  X-ray of the forearm showed solidly healed 
fractures of the radius and ulnar shafts in anatomic 
alignment with compression plates and screws.  

Severe arthritis was noted on the July 1999 report of private 
treatment from R. Eaton-Wilmoth, M.D.  The veteran was also 
noted to have a medical history remarkable for Hodgkin's 
disease and obesity.  

Reports of VA outpatient treatment from in March 2001 show 
that the veteran presented complaints of back pains, 
arthritis and knee pains among other problems.  A diagnosis 
of degenerative arthritis was recorded.  

At the October 2001 VA examination, the veteran reported that 
he developed arthritis of the hips secondary to surgery that 
was performed for Hodgkin's lymphoma.  As reported, the 
veteran had a laparotomy with the removal of 25 lymph nodes.  
The veteran explained his belief that the staples left in his 
abdomen caused him to develop arthritis.  

The examiner noted that the claims file had been reviewed 
prior to the examination, that an August 2001 X-ray report 
showed mild degenerative changes in the lower thoracic and 
lumbar spine and that there was marked disc disease at the 
level of L5/S1 in addition to associated findings of 
spondylolysis without associated spondylolisthesis.  Also, 
the examiner noted that an X-ray examination perfomed in 
April 1999 showed mild degenerative joint disease.  

The October 2001 physical examination revealed that the 
veteran weighed 362.8 pounds and demonstrated pain in both 
hips.  The veteran reported that events precipitating hip 
pain included walking and prolonged sitting.  The examiner 
stated that the veteran's arthritis was the result of obesity 
and the aging process.  The examiner also said, "I do not 
feel that there is a correlation between his Hodgkin's, 
subsequent surgery and development of arthritis throughout 
his body."  

An April 2002 VA outpatient treatment note shows that the 
veteran reported having left hip pain that had been present 
for 5 years.  He also reported having some low back pain.  In 
June 2002, the veteran complained of low back pain, reporting 
a history of a motor vehicle accident 5 years previously that 
resulted in injury to the chest and a right forearm fracture 
and precipitated chronic low back pain.  The veteran 
underwent an open magnetic resonance imaging in June 2002 
that confirmed the presence of spinal stenosis and 
osteoarthritis in the spine.  

The veteran underwent VA examinations in January 2003.  The 
examiner reviewed the veteran's claims folder and noted the 
history for surgery for Hodgkin's disease in the late 1960s, 
that vascular clips were left in place at the time of the 
surgery and that the veteran had not been treated for a 
recurrence of Hodgkin's disease since his separation from 
service.  The examination revealed findings consistent with 
degenerative disc disease of the cervical spine, thoracic 
spine and lumbar spine and osteoarthritis of the right hip.  
There was no evidence of arthritis of the knees, ankles or 
upper extremities.  The lymphatic disorders examination 
showed no lymph node adenopathy or any residual problems 
related to service-connected diagnosis of Hodgkin's disease.  

The medical opinion obtained at the time of the January 2003 
examination is to the effect that arthritis is in no way 
related to Hodgkin's lymphoma.  The examiner stated that the 
arthritis was as likely as not related to obesity.  
Furthermore, the examiner stated that no opinion could be 
provided as to whether obesity was due to Hodgkin's disease.  

X-ray examinations were conducted in connection with the 
official examination in January 2003.  These examinations 
confirmed the presence of degenerative changes in the elbows, 
hips, and knees.  

Analysis

The Board has reviewed the clinical record and finds that the 
preponderance of the evidence is against the claim for 
service connection for arthritis of multiple joints.  Medical 
opinions obtained by VA in October 2001 and January 2003 have 
been uniformly unfavorable.  In essence, the examiners could 
find no relationship between service-connected Hodgkin's 
disease and the veteran's arthritis of multiple joints.  Each 
examiner clearly states that Hodgkin's disease did not cause 
arthritis of multiple joints.  

The Board observes that the physicians did not specifically 
address the question as to whether the surgical clips played 
any role in the development of or worsening of arthritis of 
multiple joints.  Nevertheless, it is clear that the 
examiners were aware of the retained clips; thus, the Board 
can surmise that the opinions expressed by the examiners 
encompassed any impact caused by the clips.  The Board also 
observes that the medical opinions of record rule out a 
potential relationship between the Hodgkin's disease itself 
and the arthritis, irrespective of the clips.  

The Board observes that the opinions are credible as they 
were based on a review of the veteran's clinical record and 
an evaluation of current symptomatology.  It is also evident 
that the examiners considered the veteran's allegations, but 
reached an adverse medical opinion based on objective 
evidence and sound medical principles.  

While the veteran's contentions have been considered, the 
Board observes that there is no medical opinion contained in 
the record to support the veteran's allegations.  Laypersons 
cannot provide medical evidence because they lack the 
competence to offer medical opinions.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In this instance the veteran does 
not appear to or claim to be medically trained.  As a result, 
his belief that his current arthritis of multiple joints is 
related to his Hodgkin's disease, to the surgery performed in 
service, or to the retained surgical clips may not be given 
probative weight in this context.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise.  Therefore, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In view of the foregoing, the preponderance of the evidence 
is against the claim for service connection for arthritis of 
multiple joints claimed to be associated with Hodgkin's 
disease.  

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)".  This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO issued notification letters in September 2001, 
September 2002 and January 2003.  The RO informed the veteran 
of its duty to notify and to assist him in the development of 
his case.  In the January 2003 letter, the RO informed the 
veteran of its duty to explain to him the information or 
evidence needed to grant the claims for secondary service 
connection.  Although specific reference was not made to the 
arthritis claim, the information provided is applicable to 
that claim as well.  

The letters discussed VA's duty to assist the veteran to 
obtain evidence for the claim and what was required of him.  
The RO afforded the veteran details about the sources of 
evidence that might show entitlement.  Specifically, the 
veteran was informed of the allocation of burdens of 
obtaining the needed information.  He was asked to tell VA 
about any other information or evidence he wanted it to get 
for him.  The Board observes that although the RO did not 
state specifically that the veteran was to submit all 
evidence in his possession, it did advise the veteran that it 
was his responsibility to make certain that VA received all 
pertinent evidence.  We note with appreciation, that the 
veteran has fully cooperated in this endeavor, providing 
copies of many voluminous medical records, indicating his 
actual understanding of the sort of evidence required to 
prove his claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, any error 
of timing or of not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the duty to assist, the RO obtained the 
veteran's service medical records, the records from the 
Social Security Administration and VA treatment records.  
Moreover, the RO scheduled medical examinations and obtained 
medical opinions.  Also, the RO associated reports of private 
treatment with the veteran's claims folder; and finally, the 
veteran was afforded the opportunity to provide testimony at 
an RO hearing in January 2003 and a Travel Board hearing in 
June 2004.  

In view of the foregoing, VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he is not be prejudiced by the Board's proceeding 
to the merits of the claim.


ORDER

Service connection for arthritis of multiple joints, claimed 
to be secondary to service-connected Hodgkin's disease, is 
denied.  



	                        
____________________________________________
	Heather J. Harter 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


